NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            14-SEP-2022
                                            07:56 AM
                                            Dkt. 77 ODMR


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I



            LUKELA S. MEYERS, Plaintiff-Appellant, v.
             CHRISTINA K. MEYERS, Defendant-Appellee

       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                       (FC-D NO. 15-1-0251)


     ORDER DENYING MOTION FOR RECONSIDERATION AND DISMISSING
MOTION FOR EXTENSION OF TIME TO FILE A MOTION FOR RECONSIDERATION
        (By: Ginoza, C.J., and Leonard and Wadsworth, JJ.)

          Upon consideration of self-represented Plaintiff-
Appellant Lukela S. Meyers's (Appellant) August 31, 2022 Motion
for Extension of Time to File a Motion for Reconsideration,
Appellant's September 6, 2022 Motion for Reconsideration, the
papers in support, and the record, it appears that:
          (1) On August 31, 2022, Appellant filed a motion
requesting a five-day extension of time to file a motion for
reconsideration of this court's Opinion, entered on August 25,
2022 (Opinion);
          (2) On September 6, 2022, Appellant filed a timely
motion for reconsideration of the Opinion, pursuant to Hawai#i
Rules of Appellate Procedure (HRAP) Rule 40.
          (3) The motion for reconsideration presents no point of
law or fact that this court overlooked or misapprehended. See
HRAP Rule 40(b).
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the Motion for
Reconsideration is denied.
          IT IS FURTHER ORDERED that the Motion for Extension of
Time to File a Motion for Reconsideration is dismissed as moot.

          DATED:   Honolulu, Hawai#i, September 14, 2022.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Kathering G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2